DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2, drawn to a process of making support, classified in C08F 4/02.
II. Claims 3-4, drawn to a catalyst composition, classified in C08F 4/6592.
III.  Claims 5-19, drawn to an olefin polymerization process.
The inventions are independent or distinct from each other because:
Inventions Group I and Group III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of the catalyst preparation process of Group I and the polymerization process of Group III are for making different products.
Inventions Group I and Group II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the catalyst can be prepared by a materially different process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search for Group I to Group III are not coextensive.
During a telephone conversation with Attorney Stephen Baehl on May 25, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-2.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Pannell et al. (US 2018/0134821) in view of Mihan et al. (US 2012/0283400).
Pannell teaches a process for preparation of free flow supported metallocene catalyst particulates:

    PNG
    media_image1.png
    109
    398
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    259
    399
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    56
    401
    media_image3.png
    Greyscale

Note, 1.0 psia = 6.9 kPa. It is well established that the effectiveness of toluene removal increases as the pressure decreases and the temperature increases during the drying process.  
Furthermore, Mihan teaches drying a supported metallocene catalyst under vacuum at about 10 kPa or less in less than 6 hours to obtain free flow catalyst particulates ([0207], Example 2, and Table 1).
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Pannell’s teaching to remove the aromatic solvent such as toluene from the supported catalyst particulates in 6 hours or less at temperature such as 60 oC and pressure of less than less than 1 psia such as 10 kPa or less since such is conventionally done and within the scope of Mihan’s teaching and in the absence of any showing criticality and unexpected results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763


/Caixia Lu/           Primary Examiner, Art Unit 1763